Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 (the "Amendment") is made effective as of the 6th day of
August, 2014, by and between S&W Seed Company, a Nevada corporation (the
"Company") and Matthew K. Szot ("Executive"). Company and Executive are
collectively referred to herein as the "Parties" and each is a "Party."

WHEREAS, on April 1, 2013, the Parties entered into an employment agreement
under the terms of which Executive was retained in the capacities of Senior Vice
President of Finance and Chief Financial Officer (the "Employment Agreement");
and

WHEREAS, the Company and Executive desire to modify the terms of the Employment
Agreement and to enter into an amendment memorializing such changes, to be
effective as of the date hereof.

NOW THEREFORE, in consideration of the material advantages accruing to the
Parties and the mutual covenants contained herein, and intending to be legally
and ethically bound hereby, the Company and Executive agree as follows:

A. Amendments to Employment Agreement

I. Subparagraph (a) to Section 1 of the Employment Agreement is hereby amended
and restated in its entirety:

(a) Positions and Duties. Executive will serve, at the pleasure of the Board, as
Executive Vice President of Finance and Administration and Chief Financial
Officer of the Company and shall report to the Company's Chief Executive Officer
and Board of Directors (the "Board"). In the capacities of Executive Vice
President of Finance and Administration and Chief Financial Officer, Executive
will render such business and professional services in the performance of his
duties, consistent with Executive's position within the Company. Executive will
be the second highest ranking executive officer of the Company, with the full
powers, responsibilities and authorities customary for the chief financial
officer of public corporations of the size, type and nature of the Company,
together with such other powers, authorities and responsibilities as may
reasonably be assigned to him by the Chief Executive Officer and/or the Board.
Executive will report solely and directly to the Chief Executive Officer and/or
the Board. The period Executive is employed by the Company under this Agreement
is referred to herein as the "Employment Term."

II. Section 3 of the Employment Agreement is hereby amended and restated in its
entirety:

3. Term of Agreement

. This Agreement will have a term of three-and-a-half years commencing on April
1, 2013 (the "Effective Date"). No later than 120 days before the end of the
term of this Agreement, the Company and Executive will discuss whether and under
what circumstances the Agreement will be renewed.



--------------------------------------------------------------------------------



III. Subparagraph (a) to Section 4 of the Employment Agreement is hereby amended
and restated in its entirety:

(a) Base Salary. The Company will pay Executive an annual salary of $250,000 as
compensation for his services (such annual salary, as is then effective, to be
referred to herein as "Base Salary"). The Base Salary will be paid periodically
in accordance with the Company's normal payroll practices and be subject to the
usual, required withholdings. Executive's annual salary will be subject to
review by the Compensation Committee of the Board, or any successor thereto (the
"Compensation Committee"), not less than annually, and increases will be made in
the discretion of the Committee.

B. Full Force and Effect. All of the provisions of the Employment Agreement
shall continue in full force and effect except as expressly modified by this
Amendment.

C. Counterparts. The Amendment may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both Parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page]

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by a duly authorized officer, on the day and year first written
above.

Company:

S&W Seed Company

By: /s/ Mark S. Grewal
Mark S. Grewal
President and Chief Executive Officer



Executive:

/s/ Matthew K. Szot


Matthew K. Szot



 

 

 

--------------------------------------------------------------------------------

